SPAETH, President Judge,
concurring:
I concur in the majority’s affirmance of the trial court’s order, but write separately because my analysis differs *211somewhat from the majority’s. Appellants were not entitled to the protections of the Condominium Act if their leases were validly terminated under the Landlord Tenant Act before Touraine Partners became a declarant. On appeal appellants argue that the advertisement in the October 1981 WFLN Philadelphia Guide constituted an offer under the Condominium Act, thereby making Touraine Partners a declarant under the Act. Unlike the majority, I find it unnecessary to decide whether the advertisement constituted an offer under the Condominium Act. I think it sufficient to note that on appeal appellants have not effectively challenged the trial court’s conclusion that appellants’ leases were validly terminated under the Landlord Tenant Act prior to the publication of the October 1981 WFLN Guide.
Appellants’ statement of questions does not challenge the trial court’s conclusion. The statement of questions reads as follows:
I. Did the lower court err in holding that Sheridan/Touraine Partners was not a “Declarant” within the meaning of the Pennsylvania Uniform Condominium Act?
Answer: Yes, the court did so err.
II. Did the lower court err in refusing to permit after discovered evidence?
Answer: Yes, the court did so err.
III. Did the lower court err in transforming these proceedings from that involving a temporary injunction proceeding to that involving a permanent injunction proceeding after the close of the testimony on the temporary injunctions without allowing tenants/appellants an opportunity to present testimony in support of the allegations of their complaint in equity?
Answer: The court did so err.
“[OJrdinarily no point will be considered which is not set forth in the statement of questions involved or suggested thereby.” Pa.R.A.P. 2116. See Commonwealth v. Unger, 494 Pa. 592, 594 n. 1, 432 A.2d 146, 147 n. 1 (1980) (issue not included in statement of questions not preserved on appeal); *212Keller v. Old Lycoming Township, 286 Pa.Super. 339, 343 n. 3, 428 A.2d 1358, 1360 n. 3 (1981) (issues not stated as questions involved on appeal will not be considered).
Moreover, the references in the text of appellants’ brief to the trial court’s conclusion are vague and do not effectively challenge the trial court’s analysis. In their statement of the case at page 8 appellants state generally that the August 1981 notice did not meet the 30 and 90 day notice requirements of the Landlord Tenant Act, but this statement is not explained or developed in the argument section of the brief, and therefore should not be considered on appeal. See Giant Markets, Inc. v. Sigma Marketing Systems, Inc., 313 Pa.Super. 115, 126 n. 2, 459 A.2d 765, 771 n. 2 (1983) (issue raised in summary of argument and not carried forward in the brief will not be considered). In their first argument at page 20 of their brief, appellants say that the October 1981 WFLN Guide was first distributed during the last week of September. However, there is no evidence in the record to support this contention. Quite to the contrary, Mrs. Coombs testified that she first saw the October 1981 Guide “When it was first published in October.” N.T. 2.174. In any case, appellants haye not challenged the trial court’s determination that under the Landlord Tenant Act and the terms of Paragraph 21 of their leases, the August 20, 1981, notice was sufficient to require the tenants to surrender possession in 5 days.
Given the effectively unchallenged conclusion that appellants’ leases were validly terminated under the Landlord Tenant Act prior to publication of the October 1981 WFLN Guide, I should hold that appellants have not established that the trial court erred in holding that they were not entitled to the protections of the Condominium Act. Even if the advertisement did constitute an offer and Touraine Partners thereby became a declarant, only tenants legally in possession at that time would be entitled to the protections of the Act.1

. I agree with the majority’s disposition of appellants’ remaining ■ arguments, see Majority Opinion 210 n. 10, except that I would not *213address the third argument as it is not raised in appellants’ statement of questions.